Citation Nr: 0105753	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an initial 
compensable evaluation for herpes simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claims, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

A review of the record discloses that a VA nurse practitioner 
concluded in an October 1999 report that the veteran's 
current hypertension was related to his hypertension during 
service.  However, it does not appear that the nurse 
practitioner reviewed the entire claims file, such as the 
service medical records, in making her determination.  In 
addition, it is not clear that the service medical records in 
the claims folders are complete.  In this regard, the Board 
notes that the veteran contends that he was diagnosed with 
hypertension during service.  The report of medical history 
prepared in connection with the veteran's June 1973 
separation examination notes that he responded affirmatively 
to the question of whether he then had or previously had had 
high blood pressure.  The physician who performed the 
separation examination noted that the history of high blood 
pressure reported by the veteran referred to an episode of 
high blood pressure in basic training, which was treated at 
Wolford Hall Medical Center in Texas.  The report of the 
service separation examination shows that the veteran's blood 
pressure was 118/82 and that hypertension was not diagnosed.  
The earlier service medical records do not document an 
episode of high blood pressure or a diagnosis of 
hypertension. 

The Board further notes that the record contains no opinion 
by a physician addressing the etiology of the veteran's 
hypertension.

With respect to the veteran's herpes simplex, the Board notes 
that it is not clear from the record whether this disability 
is limited to non-exposed surfaces or whether the 
manifestations of this disability include exudation.  This 
information is needed for rating purposes.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2000).

In light of the foregoing, the Board has concluded that 
further development is required to comply with the provisions 
of the VCAA.  Accordingly, this case is REMANDED to the RO 
for the following actions: 

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
his claims.  After obtaining any 
necessary releases, the RO should attempt 
to obtain a copy of all treatment record 
identified by the veteran, which have not 
bee previously obtained.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to provide copies of such 
records. 

3.  The RO should also request the 
veteran to provide any service medical 
records in his possession supportive of 
his contention that hypertension was 
present during service.  If the veteran 
is unable to provide service medical 
records documenting the alleged episode 
of high blood pressure in service, the RO 
should obtain any additional information 
needed from the veteran and then attempt 
to obtain any additional service medical 
records documenting the alleged episode 
of high blood pressure in service.

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
extent and etiology of any currently 
present hypertension.  Any indicated 
studies should be performed, and the 
claims folders must be made available to 
and reviewed by the examiner.  With 
respect to any currently present 
hypertension, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the disability was 
present during service, was manifested 
within one year of the veteran's 
discharge from service or is 
etiologically related to the veteran's 
military service.  The rationale for the 
opinion should also be provided.  The 
examination report must by typed.  

5.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current severity of the herpes 
simplex.  To the extent feasible the 
examination should be scheduled for a 
time when the condition is active.  Any 
special diagnostic studies deemed 
necessary should be performed, and 
photographs depicting the herpes simples 
should be taken.  The claims folders must 
be made available to and reviewed by the 
examiner, and the examination report 
should reflect that such a review was 
performed. 

The examiner should discuss any and all 
manifestations of the veteran's current 
herpes simplex, to include the locations 
of any lesions and the extent of any 
exfoliation, exudation, itching, 
disfigurement, crusting, and systemic or 
nervous manifestations.  A discussion of 
the history of the herpes simplex, 
including the frequency and extent of any 
outbreaks, should be detailed.  If the 
presence of any scarring from the herpes 
simplex is noted, the examiner is 
requested to comment on whether the scars 
are tender and painful on objective 
demonstration.  The rationale for the 
opinion should also be provided.  The 
examination report must by typed.

6.  Thereafter, the RO should review the 
claims folders and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of the VCAA. 

7.  Then, the RO should readjudicate the 
issues on appeal.  In readjudicating the 
claim for a higher initial evaluation for 
service-connected herpes simplex, the RO 
should consider Fenderson v. West, 12 
Vet. App. 119 (1999).  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  

8.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued to the veteran and 
his representative and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
future appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action until he is 
otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 







Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




